Citation Nr: 9923327	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral tinea 
pedis.

3.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease, with hypertension and history 
of myocardial infarction, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased evaluation for superficial 
varicosities of both legs, currently evaluated as 
noncompensably disabling.

5.  Entitlement to an increased evaluation for degenerative 
joint disease, with patellofemoral syndrome, of the right 
knee, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
January 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral tinea pedis and a low back strain.  
The RO granted service connection for degenerative joint 
disease, with patellofemoral syndrome, of the right knee but 
assigned only a 10 percent disability rating.  The RO granted 
service connection for arteriosclerotic heart disease with 
hypertension and history of myocardial infarction, 
superficial varicosities of both legs, and bilateral hearing 
loss but assigned noncompensable ratings for these 
disabilities. 

It is noted that the appellant was awarded an increased 
evaluation for his service-connected arteriosclerotic heart 
disease with hypertension and history of myocardial 
infarction, from zero to 30 percent disabling by a March 1997 
rating decision.  Because he continues to disagree with the 
current rating assigned, the claim of an increased rating 
above 30 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

The appellant's claims of entitlement to increased 
evaluations for his service-connected arteriosclerotic heart 
disease with hypertension and history of myocardial 
infarction and his service-connected superficial varicosities 
of both legs will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained by 
the agency of original jurisdiction.

2.  A chronic low back strain was not incurred in service.

3.  Bilateral tinea pedis was not incurred in service.

4.  The appellant's service-connected right knee disability 
is currently manifested by pain and limitation of motion.  X-
ray examination revealed moderate degenerative joint disease.

5.  The appellant's service-connected hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 29 decibels and 29 decibels in the left ear, 
with speech recognition ability of 96 percent in the right 
ear and 96 percent in the left ear.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence is against the claim 
for service connection for a low back strain.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7105 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

2.  The preponderance of the evidence is against the claim 
for service connection for bilateral tinea pedis.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease with patellofemoral syndrome 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (1998).

4.  The criteria for an increased disability rating for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate that in April 1967 the 
appellant was treated for a blister on his left foot.  The 
examiner noted an ulcer over the appellant's left metatarsal 
heads.

At an October 1968 examination, the appellant's spine was 
evaluated as normal.

At a September 1974 examination, the appellant's spine was 
evaluated as normal.

In March 1976 the appellant was treated four times for an 
infection of the top of his left foot.  The examiner noted 
that the dorsum of the appellant's left foot was erythematous 
with local ecchymotic tissue.  On March 17, 1976, the 
examiner noted that the appellant had resolving cellulitis of 
the left foot.

On April 21, 1976, the appellant was treated for complaints 
of back pain.  The appellant denied any heavy lifting or 
exercise.  He stated that the pain did not radiate.  The pain 
increased when he bent forward.  He had some burning 
sensation on urination.  The examiner diagnosed a urinary 
tract infection [UTI].

In September 1976 the appellant was examined for complaints 
of lower back pain and a burning sensation upon urination.  
The examiner diagnosed possible back strain.

In October 1977 the appellant strained his back while 
weightlifting.  The appellant complained of pain on the left 
side of his lower back.  The examiner diagnosed low back pain 
[LBP].

At a March 1978 examination, the appellant's spine was 
evaluated as normal.

At a March 1979 examination, the appellant indicated that he 
did not have and had not had recurrent back pain.  The 
appellant's spine was evaluated as normal.

At a November 1983 examination, the appellant indicated that 
since his last physical examination he had not had any 
backaches.  The appellant indicated also that he did not have 
and had not had recently athlete's foot.  His spine was 
evaluated as normal.

At a March 1985 examination, the appellant indicated that he 
did not have and had not had recurrent back pain.  His spine 
was evaluated as normal.  The appellant indicated also that 
he did not have and had not had recently athlete's foot.

In February 1986 the appellant was treated for an 
erythematous papular rash with secondary scaling on the 
anterior aspect of both lower legs.  The examiner diagnosed 
eczema.

At a May 1988 examination, the appellant indicated that since 
his last physical examination he had not had any backaches.  
The appellant indicated also that he did not have and had not 
had recently athlete's foot.  His spine was evaluated as 
normal.

At a November 1993 examination, the appellant indicated that 
he did not have and had not had recurrent back pain, skin 
disease, or foot trouble.  The appellant's spine, skin, and 
feet were evaluated as normal.

At an April 1996 VA orthopedic examination, the appellant 
complained of right knee pain without any history of injury.  
He stated that the pain occurred occasionally and was 
associated with some stiffness.  He added that he experienced 
occasional swelling and a cracking sensation.  He stated that 
he had difficulty with kneeling or squatting, as well as 
prolonged standing and walking.

The examiner noted no instability.  The examiner noted minor 
swelling and a slight varus deformity.  The examiner stated 
that patellar manipulation caused pain.  A sensation of 
grinding was felt with flexion and extension.  The range of 
motion of the appellant's right knee was flexion to 130 
degrees and extension to zero degrees.  An X-ray examination 
revealed moderate degenerative joint disease.  The examiner 
diagnosed degenerative joint disease of the right knee.

At an April 1996 VA dermatological examination, the appellant 
reported the onset of blistering of both feet in 1966.  He 
stated that it was worse in warm weather and recurred in warm 
weather.  He explained that it had continued to occur five to 
six times per year.  He stated that he used an over the 
counter anti-fungal cream with fair results.

The examiner noted that the appellant's right foot had a 
scaling tinea pedis on the plantar aspect of the foot.  The 
appellant had dermatophytosis with maceration and fissuring 
of the four-five interspaces and had onychomycosis of the #4 
and #5 toenails.  On the left foot, the appellant had scaling 
of the skin on the plantar aspect of the left foot.  He had 
scaling and fissuring on the four-five interspaces.  His 
toenails were clear.

The examiner diagnosed scaling type tinea pedis on both 
soles, vesicular bullous type tinea pedis by history, and 
dermatophytosis of the four-five interspaces of both feet.

At an April 1996 VA spine examination, the appellant 
complained of occasional low back pain since 1977.  He 
reported that he had sustained a minor lifting injury while 
on a ship.  He claimed that the pain was only occasional and 
mainly upon frequent bending or when rising from a bent 
position.  He denied any associated neurological complaints 
and stated that the pain did not radiate to his lower 
extremities.  He stated that the symptoms did not limit his 
activities.

The examiner found no postural abnormalities or muscle spasm.  
The examiner diagnosed minor chronic low back strain.

On the authorized audiological evaluation at an April 1996 VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
50
LEFT
10
10
10
35
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

At a February 1997 VA examination for hearing aid evaluation 
purposes, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
45
LEFT
15
10
10
40
45

In February 1997 the appellant was treated as a VA outpatient 
for complaints of a back strain.  The appellant reported that 
he had injured his low back using a Weed-Eater(tm).  The 
examiner diagnosed a back strain.

On the authorized audiological evaluation at a June 1997 VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
50
55
LEFT
15
10
15
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.


Analysis

a.  Low back strain

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible 
claim has been presented.  The appellant has not indicated 
that additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with his claims folder.  Accordingly, the duty to assist him, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

At the April 1996 VA spine examination, the appellant 
complained of occasional low back pain since 1977, when he 
had sustained a lifting injury.  He stated that the pain 
occurred with frequent bending or when rising from a bent 
position.  The examiner diagnosed chronic low back strain.

The appellant's service medical records support his history 
to the extent that he complained of back pain three times 
while in service.  In April 1976 his back pain was diagnosed 
as a urinary tract infection.  In September 1976 the examiner 
diagnosed a possible back strain.  In October 1977 the 
appellant reported that he had strained his back while 
weightlifting.  The examiner diagnosed low back pain.

However, as indicated above, subsequent service medical 
records contradict the appellant's history provided at the 
April 1996 examination.  The reports of six examinations 
after October 1977 document that the appellant did not have 
recurrent back pain or backaches.  His spine was consistently 
evaluated as normal.  These examinations were contemporaneous 
with the appellant's service and are, therefore accorded 
greater weight than the appellant's statements made more than 
two years after service.

Based on the above, the preponderance of the evidence is 
against the appellant's claim for service connection for a 
low back strain.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


b.  Bilateral tinea pedis

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible 
claim has been presented.  The appellant has not indicated 
that additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with his claims folder.  Accordingly, the duty to assist him, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

At the April 1996 VA skin examination, the appellant reported 
a history of blistering type athlete's foot since 1966.  
However, there is no competent evidence of this in the 
appellant's service medical records.  The service medical 
records show that the appellant was treated for a blister on 
his left foot in April 1967.  In March 1976 the appellant was 
treated for cellulitis of the left foot.  The appellant's 
service medical records contain no other complaints or 
diagnoses related to the feet.  Further, the appellant 
indicated, at examinations in November 1983, March 1985, and 
May 1988, that he did not have and had not had recently 
athlete's foot.  At a November 1993 examination, the clinical 
evaluation of the appellant's feet and skin were normal.  
These examinations were contemporaneous with the appellant's 
service and are, therefore accorded greater weight than the 
appellant's statements made more than two years after 
service.

Based on the above, the preponderance of the evidence is 
against the appellant's claim for service connection for 
bilateral tinea pedis.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


c.  Degenerative joint disease with patellofemoral syndrome 
of the right knee

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  The duration of the initial, 
and any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

With regard to the calculation of the appropriate level of 
impairment, the VA General Counsel has held that ratings for 
knee impairment, wherein there is both instability or 
subluxation and limitation of motion, are to be ascertained 
by rating such symptoms separately.  See VAOGCPREC 23-97.

The appellant has presented a well-grounded claim for 
increased disability evaluation for his service-connected 
degenerative joint disease with patellofemoral syndrome of 
the right knee within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The appellant's service-connected right knee disability is 
currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5257 of the Schedule, on the 
basis of slight recurrent subluxation or lateral instability.

However, because the examiner at the April 1996 VA 
examination noted no instability of the appellant's right 
knee, the appellant's disability would be rated more 
appropriately under Diagnostic Code 5003 for degenerative 
arthritis.

Under the diagnostic criteria set forth in VA's Schedule of 
Ratings, the severity of degenerative arthritis under 
Diagnostic Code 5003, is determined by consideration of the 
limitation of motion of the body part affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, according to 
Diagnostic Code 5003, a 20 percent rating is warranted when 
there is radiographic evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations; a 10 percent rating 
is assigned when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  The 
knee is a major joint.  38 C.F.R. § 4.45 (1998).

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted that Diagnostic Code 
5003 and 38 C.F.R. § 4.59 deem painful a motion of a major 
joint or group of minor joints caused by degenerative 
arthritis, that is established by X-ray evidence, to be 
limited motion even though a range of motion may be possible 
beyond the point when pain sets in.  Therefore, with X-ray 
evidence of degenerative changes and objective demonstration 
of painful, but not limited, motion of the affected joint, a 
10 percent rating would be applied to the joint under 
Diagnostic Code 5003.

At the April 1996 VA examination, the appellant was able to 
flex his right knee to 130 degrees and extend it to zero 
degrees.  This is less than full range of motion.  See 
38 C.F.R. § 4.71, Plate II (1998).  However, the appellant is 
not entitled to a compensable rating for either limitation of 
knee flexion to 45 degrees under Diagnostic Code 5260 or 
limitation of knee extension to 10 degrees under Diagnostic 
Code 5261.  Because the appellant does have some limitation 
of motion, he is entitled to a 10 percent evaluation under 
Diagnostic Code 5003.  The evidence does not show ankylosis, 
subluxation or instability, cartilage dislocation or removal, 
or approximate any applicable criteria for a higher 
evaluation.  38 C.F.R. §§ 4.7, 4.71a (1998).

The appellant's claimed disabling pain is considered in his 
current 10 percent evaluation under Diagnostic Code 5003, 
thus precluding assignment of an increased evaluation with 
application of the criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.40 (1998).


d.  Hearing loss

The appellant has presented a well-grounded claim for 
increased disability evaluation for his service-connected 
hearing loss within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  The law's 
provisions are clear and precise.  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent, a 30 percent 
rating is assigned, etc.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.  This is not to say that the 
assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the Schedule.  38 
C.F.R. § 4.85 (1998).

Evaluations of bilateral defective hearing range are based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech reception tests together with 
the average hearing-threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second, reported as result of VA regional 
office or authorized audiology clinic examinations.  In order 
to evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.

The results of the audiometric testing on VA examination in 
April 1996, February 1997, and June 1997 do not demonstrate 
that the appellant's overall hearing loss is severe enough to 
warrant a compensable disability rating under the Schedule.

On the authorized audiological evaluation performed in April 
1996, pure tone thresholds with respect to the left ear were 
10, 10, 35, and 45, respectively, at 1000, 2000, 3000 and 
4000 cycles per second, respectively, with an average 
frequency of 25.  Per this same report, the speech 
recognition score was 100 percent.  These findings correspond 
to a Level I hearing acuity in the left ear.  38 C.F.R. 
§ 4.85 (Table VI) (1998).

On the authorized audiological evaluation performed in April 
1996, pure tone thresholds with respect to the right ear were 
10, 10, 40, and 50, respectively, at 1000, 2000, 3000 and 
4000 cycles per second, respectively, with an average 
frequency of 28.  Per this same report, the speech 
recognition score was 96 percent.  These findings correspond 
to a Level I hearing acuity in the right ear.  38 C.F.R. 
§ 4.85 (Table VI) (1998).

On the authorized audiological evaluation performed in 
February 1997, pure tone thresholds with respect to the left 
ear were 10, 10, 40, and 45, respectively, at 1000, 2000, 
3000 and 4000 cycles per second, respectively, with an 
average frequency of 26.  These findings correspond to a 
Level I hearing acuity in the left ear.  38 C.F.R. § 4.85 
(Table VIa) (1998).

On the authorized audiological evaluation performed in 
February 1997, pure tone thresholds with respect to the right 
ear were 5, 10, 45, and 45, respectively, at 1000, 2000, 3000 
and 4000 cycles per second, respectively, with an average 
frequency of 26.  Per this same report, the speech 
recognition score was 96 percent.  These findings correspond 
to a Level I hearing acuity in the right ear.  38 C.F.R. 
§ 4.85 (Table VIa) (1998).

On the authorized audiological evaluation performed in June 
1997, pure tone thresholds with respect to the left ear were 
10, 15, 40, and 50, respectively, at 1000, 2000, 3000 and 
4000 cycles per second, respectively, with an average 
frequency of 29.  Per this same report, the speech 
recognition score was 96 percent.  These findings correspond 
to a Level I hearing acuity in the left ear.  38 C.F.R. 
§ 4.85 (Table VI) (1998).

On the authorized audiological evaluation performed in June 
1997, pure tone thresholds with respect to the right ear were 
0, 10, 50, and 55, respectively, at 1000, 2000, 3000 and 4000 
cycles per second, respectively, with an average frequency of 
29.  Per this same report, the speech recognition score was 
96 percent.  These findings correspond to a Level I hearing 
acuity in the right ear.  38 C.F.R. § 4.85 (Table VI) (1998).

In applying the schedular criteria to these test results, 
with the left ear at level I and the other ear at level I, a 
compensable disability rating is not warranted.  38 C.F.R. 
§§ 4.85 (Table VII), Part 4, Diagnostic Code 6100 (1998).  
Thus, the appellant's request for an increased rating is 
denied.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6100 (1998).


ORDER

Entitlement to service connection for a low back strain is 
denied.

Entitlement to service connection for bilateral tinea pedis 
is denied.

Entitlement to an increased evaluation for degenerative joint 
disease with patellofemoral syndrome of the right knee, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable rating for service- connected 
hearing loss is denied.


REMAND

Post service, in May 1994, the appellant was examined at the 
cardiology clinic of the Naval Hospital Orlando.  The 
examiner noted that the appellant was post inferior wall 
myocardial infarction, which had been a nonQ-wave myocardial 
infarction, approximately two years previously.  The examiner 
added that the appellant had had a subsequent angioplasty to 
a 95% stenosis of the right coronary artery.  There had been 
a 40-50% lesion in the left anterior descending coronary 
artery [LAD].  The circumflex had been free of disease.

The examiner noted that the appellant was totally 
asymptomatic.  He had also elevated lipids and elevated blood 
pressure.  The appellant denied other pertinent medical 
problems.

The examiner noted that the appellant was in no distress.  
The appellant's blood pressure was recorded as 160/90.  The 
appellant's heart sounds were normal.

An electrocardiogram [EKG] was normal.

The examiner conducted a stress test in May 1994.  At peak 
exercise, the appellant's maximal heart rate was 141, which 
was 81% of the maximum predicted heart rate.  The blood 
pressure at that time was 240/82, which gave a double product 
of 33,840.

The test was negative for exercise-induced angina.  The test 
was negative for exercise-induced arrhythmia.  The appellant 
had a hypertensive blood pressure response to exercise with a 
baseline elevated blood pressure of 160/96.  The appellant 
did not have ischemic changes during exercise or recovery 
phase.

The examiner concluded that the appellant had hypertensive 
blood pressure response to exercise with the 120 milligrams 
of Dilacor(tm).  The examiner added that the test was otherwise 
inconclusive because the appellant did not reach 90% of the 
maximum predicted heart rate.

In June 1994 the appellant underwent a follow-up stress test.  
The test was stopped after nine minutes because the appellant 
became fatigued.  The maximal heart rate was 147 beats per 
minute [BPM], which was 85% of the predicted maximal heart 
rate.  The blood pressure at the time was 214/80, which gave 
a double product of 31,400.

The test was negative for exercise-induced angina.  The test 
was negative for exercise-induced arrhythmia.  The appellant 
had a physiologic blood pressure response to exercise.  The 
appellant did not have ischemic changes during exercise or 
recovery phase.

The examiner concluded that the appellant had a negative 
exercise treadmill for exercise-induced angina, arrhythmia, 
or diagnostic ischemic changes.  The examiner stated that the 
Dilacor(tm) appeared to control the appellant's hypertensive 
response to exercise.  The examiner added that the fact that 
the appellant was able to exercise for nine minutes without 
symptoms was suggestive by itself of a good prognosis.

At an April 1996 VA general medical examination, the 
appellant reported a history of arterial hypertension and 
arterial sclerotic heart disease, status post acute 
myocardial infarction and status post angioplasty.  The 
appellant stated that he took Dilacor XR(tm), Lopid(tm), and 
aspirin.

The appellant stated that his blood pressure was under 
control.  He explained that he had had an acute myocardial 
infarction in March 1992.  He denied any chest pain.

The appellant's heart had a regular rhythm with no murmurs 
and no gallops.  The apex was located at the midclavicular 
line.  The appellant's blood pressure was recorded as 160/82, 
150/66, and 156/82.  His recumbent blood pressure was 16o/85.  
His blood pressure while standing was 152/85.

The examiner noted that the appellant had multiple, scattered 
varicosities along his legs and both of his thighs.

The examiner wrote that the appellant referred (sic) some 
shortness of breath.

The examiner diagnosed arterial hypertension and 
arteriosclerotic heart disease, status post angioplasty.

At a June 1997 VA examination, the appellant reported a 
history of arterial hypertension, and status post old 
myocardial infarction due to coronary artery disease 
(arteriosclerotic heart disease), status post angioplasty in 
1992.

The appellant's blood pressure was recorded as 120/64.  The 
appellant's heart had a regular rhythm, no murmurs, and no 
gallops.  The apex was located at the midclavicular line.

The examiner noted that the results of an electrocardiogram 
[EKG] were abnormal and showed "sinus bradycardia an 
abnormal QRS-T angle.  Consider primary T wave abnormality."  
An X-ray examination of the appellant's chest was normal.

The examiner diagnosed arterial hypertension and status post 
myocardial infarction due to coronary artery disease, status 
post angioplasty in 1992.

The appellant's service-connected arteriosclerotic heart 
disease with hypertension and history of myocardial 
infarction was rated by the RO pursuant to Diagnostic Codes 
7005 and 7101.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7101 (1997).  The appellant's service-connected superficial 
varicosities of both legs were rated by the RO pursuant to 
Diagnostic Code 7120.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997).  The schedule of ratings with respect to the 
cardiovascular system was recently revised, effective January 
12, 1998.  See 62 Fed. Reg. 65207-65224 (December 11, 1997); 
see also 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101, 7120 
(1998).  Because the appellant's claims were pending at the 
time these regulations became effective, his claim should be 
considered under both the old rating regulations and the 
current regulations.  The RO must adjudicate the appellant's 
claim under whichever set of regulations is determined to be 
more favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) ("[W]here the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to [the veteran] . . . 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.").

A review of the latest VA cardiac examination performed in 
April 1996 reveals that the information elicited on 
examination is insufficient for rating purposes under the 
amended rating schedule.  The information required by the 
amended rating criteria includes: exercise testing to 
determine the level of metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness, or syncope develops; a 
discussion of whether the veteran has had chronic congestive 
heart failure or any episodes of acute congestive heart 
failure; and evidence of any left ventricular dysfunction 
with an ejection fraction.  When an examination report does 
not contain the requisite details, the examination must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2 
(1998).

The Board notes that the RO has not yet applied the new 
version of the rating criteria for arteriosclerotic heart 
disease in determining that no increase was warranted.  Thus, 
after completion of the ordered evidentiary development, the 
RO should determine which version of the cardiovascular 
rating criteria, if either, is more favorable and rate the 
appellant's service-connected disabilities under the more 
favorable version.  If neither is more favorable, the RO 
should use the new criteria.

A review of the April 1996 VA general medical examination 
reveals that the information elicited regarding the 
appellant's service-connected superficial varicosities of 
both legs is insufficient for rating purposes under the 
either the old or amended rating schedule.  When an 
examination report does not contain the requisite details, 
the examination must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1998).

The Board notes that the RO has not yet applied the new 
version of the rating criteria for varicose veins in 
determining that no increase was warranted.  Thus, after 
completion of the ordered evidentiary development, the RO 
should determine which version of the cardiovascular rating 
criteria, if either, is more favorable and rate the 
appellant's service-connected disabilities under the more 
favorable version.  If neither is more favorable, the RO 
should use the new criteria.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  The Court has 
held that the duty to assist also includes providing a 
thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The Court has also 
held that when the Board concludes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  This duty to assist also involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Accordingly, this case must be REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and ask him whether he has received any 
treatment for his service-connected 
cardiac disability or his service-
connected varicose veins since May 1997.  
Based on his response, the RO should 
obtain a copy of all treatment records 
referable to the aforementioned service-
connected disorders from the identified 
source(s) and associate them with the 
claims folder.

2.  The RO should afford the veteran a 
special VA cardiology examination to 
determine the severity of the appellant's 
arteriosclerotic heart disease, with 
hypertension and history of myocardial 
infarction.  All indicated tests and 
studies should be performed, and all 
clinical findings should be set forth in 
detail.  The examiner should be provided 
a copy of this remand together with the 
appellant's entire claims folder, and is 
asked to review the appellant's medical 
history prior to conducting the 
examination and to indicate in the 
examination report whether or not the 
claims folder was reviewed.  The old and 
new criteria for Diagnostic Codes 7005 
and 7101 must be made available to the 
examiner for use in the study of the 
appellant's case, and the examiner should 
note in writing that the old and new 
criteria of Diagnostic Codes 7005 and 
7101 were provided.  The examiner should 
first list the findings in relationship 
to the old criteria and state that the 
findings are in relationship to that 
criteria and then make findings in 
relationship to the new criteria and 
state that findings are in relationship 
to the new criteria.

3.  The appellant should be scheduled for 
a VA peripheral vascular examination in 
order to determine the severity of his 
varicose veins.  All indicated tests and 
studies should be performed.  The old and 
new criteria for Diagnostic Code 7120 
must be made available to the examiner 
for use in the study of the appellant's 
case, and the examiner should note in 
writing that the old and new criteria of 
Diagnostic Code 7120 were provided.  The 
examiner should first list the findings 
in relationship to the old criteria and 
state that the findings are in 
relationship to that criteria and then 
make findings in relationship to the new 
criteria and state that findings are in 
relationship to the new criteria.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").

5.  The RO should readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination(s).  
The RO should consider whether either the 
new or the old version of the rating 
criteria is more favorable.  If one or 
the other is more favorable, the RO 
should so state and then apply the more 
favorable version.  If the result is the 
same under either criteria, the RO should 
apply the revised criteria.

6.  If the decision with respect to the 
claims remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and given a reasonable period of 
time within which to respond thereto

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested case development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

